
	
		I
		111th CONGRESS
		1st Session
		H. R. 2302
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Ms. Shea-Porter (for
			 herself, Mr. Hodes, and
			 Mrs. Kirkpatrick of Arizona)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to limit
		  recoupments of separation pay, special separation benefits, and voluntary
		  separation incentive from members of the Armed Forces subsequently receiving
		  retired or retainer pay.
	
	
		1.Short titleThis Act may be cited as the
			 Military Retired Pay Fairness Act of
			 2009.
		2.Limitations on
			 recoupment of separation pay, special separation benefits, and voluntary
			 separation incentive from members subsequently receiving retired or retainer
			 pay
			(a)Separation pay
			 and special separation benefitsSection 1174(h)(1) of title 10, United
			 States Code, is amended—
				(1)by inserting
			 (A) after (1);
				(2)in
			 subparagraph (A), as so designated, by striking so much of such pay as
			 is based on the service for which he received separation pay under this section
			 or separation pay, severance pay, or readjustment pay under any other provision
			 of law and inserting an amount, in such schedule of monthly
			 installments as the Secretary of Defense shall specify taking into account the
			 financial ability of the member to pay and avoiding the imposition of undue
			 financial hardship on the member and member’s dependents,; and
				(3)by adding at the
			 end the following new subparagraphs:
					
						(B)The amount deducted under subparagraph (A)
				from a payment of retired or retainer pay may not exceed 25 percent of the
				amount of the member’s retired or retainer pay for that month unless the member
				requests or consents to deductions at an accelerated rate. The Secretary of
				Defense shall consult with the member regarding the repayment rate to be
				imposed, taking into account the financial ability of the member to pay and
				avoiding the imposition of an undue hardship on the member and the member’s
				dependents.
						(C)The deduction of amounts from the
				retired or retainer pay of a member under this paragraph may not commence until
				the date that is 90 days after the date on which the Secretary of Defense
				notifies the member of the deduction of such amounts under this paragraph. Any
				notice under this subparagraph shall be designed to provide clear and
				comprehensive information on the deduction of amounts under this paragraph,
				including information on the determination of the amount and period of
				installments under this paragraph.
						(D)The Secretary of Defense may waive
				the deduction of amounts from the retired or retainer pay of a member under
				this paragraph if the Secretary determines that deduction of such amounts would
				result in a financial hardship for the
				member.
						.
				(b)Voluntary
			 separation incentiveSection 1175(e)(3) of such title is
			 amended—
				(1)in subparagraph (A), by striking so
			 much of such pay as is based on the service for which he received the voluntary
			 separation incentive and inserting an amount, in such schedule
			 of monthly installments as the Secretary of Defense or the Secretary of
			 Homeland Security, as applicable, shall specify taking into account the
			 financial ability of the member to pay and avoiding the imposition of undue
			 financial hardship on the member and member’s dependents,;
				(2)by redesignating
			 subparagraph (B) as subparagraph (C);
				(3)by inserting after
			 subparagraph (A) the following new subparagraph:
					
						(B)The amount deducted under subparagraph (A)
				from a payment of retired or retainer pay may not exceed 25 percent of the
				amount of the member’s retired or retainer pay for that month unless the member
				requests or consents to deductions at an accelerated rate. The Secretary of
				Defense or the Secretary of Homeland Security, as applicable, shall consult
				with the member regarding the repayment rate to be imposed, taking into account
				the financial ability of the member to pay and avoiding the imposition of an
				undue hardship on the member and the member’s
				dependents.
						;
				and
				(4)by adding at the
			 end the following new subparagraphs:
					
						(D)The deduction of amounts from the
				retired or retainer pay of a member under this paragraph may not commence until
				the date that is 90 days after the date on which the Secretary of Defense or
				the Secretary of Homeland Security, as applicable, notifies the member of the
				deduction of such amounts under this paragraph. Any notice under this
				subparagraph shall be designed to provide clear and comprehensive information
				on the deduction of amounts under this paragraph, including information on the
				determination of the amount and period of installments under this
				paragraph.
						(E)The Secretary of Defense or the
				Secretary of Homeland Security, as applicable, may waive the deduction of
				amounts from the retired or retainer pay of a member under this paragraph if
				the Secretary determines that deduction of such amounts would result in a
				financial hardship for the
				member.
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the first day of the first month beginning on
			 or after the date of the enactment of this Act and apply to deductions made
			 from the retired or retainer pay of members of the uniformed services for that
			 month and subsequent months.
			
